This cause was decided at the last term of this court; the decree of the court below being reversed in part and costs of the appeal adjudged against the appellee.
After the adjournment of the court, and at the expiration of the time allowed by rule No. 14, for the filing of a suggestion of error, the appellee filed a motion herein styled "Motion to Retax Costs," the prayer of which is that the court retax the costs of the appeal and tax the same against the appellant.
This motion, it will be observed, is that the former judgment herein be set aside in so far as it adjudicates court costs and that a different judgment be rendered relative thereto. Consequently, it is, though designated a motion, a suggestion of error, and under rule No. 14 of this court cannot be considered, unless it comes within the provisions of section 968, Code of 1906 (Hemingway's Code, section 677), which the appellee invokes. This statute is as follows:
"Costs omitted in taxing the bill of costs may be taxed at any time upon application to the court; but if the costs, as taxed before, have been paid, the party against whom the retaxation is sought shall have five days' notice of the application; and any erroneous taxation of costs may at any time be corrected by the court on application of the party aggrieved, five days' notice of the motion being given if the rights of any other than the clerk who taxed the costs be involved."
An award of costs is an act of the court, but the taxation thereof is a mere ministerial act to be performed, in most jurisdictions by the clerk of the court. 15 C.J., 176. In some jurisdictions costs are taxed by the clerk, and the amount thereof is inserted in the judgment, but the practice in this state, under section 969, Code of 1906 (Hemingway's Code, section 678), which provides that, "when a cause shall be determined, the clerk of the court, . . . shall tax the costs of the case and make out a bill thereof," etc., is for the court to include an award for costs in its judgment without specifying the amount *Page 136 
thereof, and for the clerk to tax the costs, that is, to tax the costs, after the termination of the case by making out an itemized bill thereof, for which service he is permitted under other statutes to charge a fee and include it in his cost bill. Sections 1845, 1848, 1850, and 1851, Hemingway's Code (sections 2614, 2167, 2169, and 2170, Code of 1906). That the taxation of costs is a ministerial act, to be performed by the clerk, is expressly recognized by the provisions of the section of the Code here invoked by the appellant; that notice of a motion made thereunder need not be given, unless the rights of others "than the clerk who taxed the costs be involved." In this connectionClark v. Anderson, 2 How. (Miss.) 852, may be of historical interest. In that case an effort was made, after final judgment, to retax the costs claimed by the sheriff for services rendered by him during the progress of the trial. The court decided the cause on another ground, but stated that it is "doubtful, after final judgment rendered, whether there can be a taxation of costs." In George's Digest, p. 164, where this case is digested, it is said that "this rule would not apply now, under the practice to enter judgment for the costs generally to be taxed by the clerk." In making this comment on the case, the learned author of the Digest evidently had in mind the statute directing the clerk to tax costs after final judgment enacted subsequent to the decision of the case.
It follows from the foregoing views that this motion is not within the provisions of the statute invoked, and must be dismissed.
Dismissed. *Page 137